Citation Nr: 9925803	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-50 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable evaluation for residuals of 
Dupuytren's Contracture surgery.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1986.

Initially, the Board of Veterans' Appeals (Board) notes that 
the application for entitlement to service connection for 
bilateral cataracts is effectively incomplete as a result of 
insufficient information regarding the qualification of the 
veteran's sister to render an opinion regarding the etiology 
of the veteran's bilateral cataracts.  See 38 U.S.C.A. § 5103 
(West 1991).  Consequently, the Board finds that this issue 
should be remanded for the completion of the application 
process and for whatever additional development may be 
warranted thereafter, as addressed more fully in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  Diabetes mellitus was not shown in service or within one 
year thereafter, and there is no competent medical evidence 
linking the veteran's diabetes mellitus to service.

2.  Hypertension was not shown in service or within one year 
thereafter, and there is no competent medical evidence 
linking the veteran's hypertension to service.

3.  The veteran's residuals of Dupuytren's Contracture 
surgery are manifested by symptoms in the right hand that are 
productive of moderate but not severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a).

3.  The schedular criteria for an evaluation of 30 percent, 
but not higher, for service-connected residuals of 
Dupuytren's Contracture surgery, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.124a, Diagnostic Code 8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Diabetes Mellitus and Hypertension

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and diabetes mellitus or hypertension become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

Enlistment examination in January 1966 revealed no relevant 
abnormalities.  Blood pressure was noted to be 120/70.  
Service medical records further reveal that the veteran 
reported chest pain in April 1972, and that in April 1974, X-
rays of the chest were found to reveal negative findings.  At 
the time of the veteran's annual examination in August 1974, 
the veteran provided a history of pain or pressure in the 
chest, but denied high or low blood pressure.  Examination 
revealed blood pressure of 124/74.  

In February 1977, the veteran volunteered for a weight 
reduction program.  At this time, it was noted that his uncle 
had heart trouble and that the veteran's blood pressure was 
"120/78 (had history of hypertension ?)."  A February 1977 
chest X-ray report also noted the reported history of 
hypertension and indicated that the X-rays revealed negative 
findings.  

Service physical examination in August 1980 revealed blood 
pressure of 120/80.  

Service medical records further reveal that in November 1980, 
the veteran reported unresolved chest pain since a 1979 car 
accident.  The veteran indicated that he experienced 
tightness when climbing steps, but was able to play sports.  
The diagnosis noted that problems associated with the chest 
were under investigation.  Several days later, blood pressure 
was noted to be 120/80 and an electrocardiogram (EKG) was 
interpreted to reveal no acute changes.  The diagnosis was 
chronic chest pain.  In October 1981, blood pressure was at 
108/60, and the following day, it was at 110/78.  In April 
1982, blood pressure was 130/82.  In May 1982, the veteran 
complained of pain in the left chest, and blood pressure was 
at 100/64.

In November 1982, the veteran complained of chest pain since 
a car accident, and examination at this time noted that EKG 
findings were normal and that the veteran also complained of 
epigastric pain.  The plan was to have the veteran undergo 
endoscopic examination.  

In December 1982, the veteran was treated for strep throat 
and his blood pressure was noted to be 120/74.  In October 
1983, the veteran was hospitalized for the purpose of having 
fibromas removed from his right foot, and at this time, the 
veteran denied a history of diabetes, high blood pressure, or 
cardiovascular disease.  Blood pressure was 132/76.  
Laboratory studies were negative for occult blood, ketones, 
glucose, or protein.

Blood pressure readings taken in the middle of June 1983 were 
120/80, 122/76, and 128/80, and over the next several days, 
blood pressure readings on the left arm were 110/90, 126/87, 
132/84, and 122/80, and on the right, 110/88, 110/80, 120/86, 
138/82, 130/82, 122/78, 120/84, and 120/74.  At the end of 
this period, it was noted that examination of the chest, 
lungs, and heart revealed normal findings and that there was 
no further need for additional evaluation at this time.  

In October 1983, the veteran reported a history of a 1979 
motor vehicle accident in which he sustained injury to the 
chest and persistent pain.  At this time, he reported a 
painful lump on the sternum which was getting larger, and the 
assessment was lymphoid secondary to trauma.

Over 40 physical examination in February 1986 indicated that 
the veteran complained of pain or pressure in the chest, 
heart trouble, and high or low blood pressure.  Examination 
revealed blood pressure of 120/70.  In direct response to the 
veteran's reported medical history, the examiner indicated 
the the chest pain was due to a hiatal hernia on the left, 
that the blood pressure was normal, and that examination of 
the heart also revealed negative findings.  

Additional examination in March 1986 indicated that the 
veteran noted a history of pain or pressure in the chest, and 
high or low blood pressure.  

Retirement examination in April 1986 revealed that the 
veteran's blood pressure was 128/82.  

Service examination in September 1986 revealed that while the 
veteran continued to complain of pain or pressure in the 
chest and high or low blood pressure, evaluation of the heart 
and vascular system revealed negative findings.  Examination 
further revealed blood pressure of 110/80.  An additional 
blood pressure reading of 124/82 was provided.  The examiner 
commented that the pain in the chest was secondary to 
gastrointestinal reflux, and that the report of high blood 
pressure related to a temporary episode in 1973 when the 
veteran was obese. 

A September 1986 medical evaluation board again noted that 
physical examination revealed blood pressure of 110/[8]0, and 
that evaluation of the heart revealed normal findings.  A 
non-fasting "SMAC-20" chemistry panel was entirely within 
normal limits except for glucose of 151.  A chest X-ray of 
April 1986 was also found to reveal negative findings as was 
an EKG.  The examiner concluded that because of recurring 
fibromas on his feet and arthritis in his right ankle, the 
veteran was unable to meet annual physical training 
requirements.

VA general medical examination in February 1987 revealed that 
blood pressure in the right arm was 130/85.  Cardiac 
examination revealed a regular rhythm without murmurs, rubs 
or gallops.  

January 1988 VA outpatient records reflect a blood pressure 
reading of 128/92.

At a personal hearing in February 1988, there was no 
testimony offered regarding the claimed disorders of 
hypertension or diabetes mellitus. 

VA outpatient consultation in May 1988 indicated blood 
pressure at 132/84. 

Private medical records for the period of December 1988 to 
June 1990 reflect that in March 1989, it was noted that the 
veteran's past medical history included systemic 
hypertension.  In May 1989, the veteran's past medical 
history was again noted to include systemic hypertension, and 
in June 1990, the impression included history of systemic 
hypertension. 

Private medical records from November 1994 reflect glucose of 
191 and glycohemoglobin of 7.3.  It was further indicated 
that the veteran was notified of having impaired glucose 
intolerance and that he needed to follow an appropriate 
American Diabetes Association (ADA) diet.

Private medical records from December 1994 reflect that blood 
pressure was at 160/100.

Additional private medical records for the period of February 
1995 to April 1996 reflect that in February 1995, the veteran 
had glucose of 103 and glycohemoglobin of 6.3.  In September 
1995, glucose was at 107 and glycohemoglobin was at 6.5.  In 
April 1996, glucose was at 112, and hemoglobin was at 5.8.  
An undated private medical record (presumably reflecting 
treatment rendered to the veteran in 1996 based on the 
veteran's indicated age of 50), reflects that the veteran 
wanted a blood pressure check and that he had had a stressful 
year.  Blood pressure taken on the right arm while sitting 
was 178/128 and 200/135.  Blood pressure taken on the left 
arm in a lying position was 172/111 and 173/116, and after 
five minutes, 154/99, 153/100, 159/90, 150/101, and 148/94.  
The assessment was elevated blood pressure, and following 
medication, blood pressure went from 176/111 and 183/113 on 
one half capsule to 167/109, 151/102 and 135/90, to 151/100, 
147/99, 142/88 and 162/91, on the remainder of the capsule.  
It was noted that the veteran's blood pressure had been 
reduced nicely with Nifedipine, and that he should start 
taking Lisinopril.

VA medical examination in July 1998 revealed that the veteran 
was not taking any medication.  The veteran also reported 
that he had an abnormal glucose intolerance which was diet 
controlled and that symptoms in the right hand had worsened 
since 1985.  Current findings in the right hand consisted of 
hypothenar atrophy and weakness of the right hand grip with 
hypoesthesia and loss of vibratory sense.  The examiner found 
that these findings might be due to the diabetic type of 
history and/or neurofibromatosis.  

At the veteran's personal hearing in December 1996, the 
veteran testified that his family had a history of diabetes 
and that a VA examiner had stated that the onset or 
contributing factor for the veteran's circulatory problems 
was diabetes mellitus (transcript (T.) at p. 2).  In summary, 
it was the veteran's position that symptoms in service might 
have been symptoms of diabetes and if he currently had this 
condition, it should be service connected (T. at p. 2).  With 
respect to hypertension, the veteran noted in-service blood 
pressure readings of 140/90 prior to an in-service surgery, 
146/94 in August 1973, and 146/88 in 1982 (T. at p. 3).  He 
further maintained that this was consistent with his 
complaint of circulatory problems in service (T. at p. 3).  
At this time, the veteran denied being on medication for 
either diabetes or hypertension, although he noted that he 
had changed his diet as a result of both conditions (T. at p. 
11).  In early October 1996, the veteran had a blood pressure 
reading of 158/106 (T. at p. 12).  

In a statement submitted following the December 1996 hearing, 
the veteran noted that he had diastolic readings in excess of 
90 prior to his surgery for Dupuytren's Contracture and in 
August 1973, and that he still had a diabetic condition which 
was controlled with diet.

At the veteran's hearing before a traveling member of the 
Board in March 1998, the veteran testified that he had 
elevated blood pressure readings in the service, and that 
when he was later examined at the VA, it was suggested that 
he have his blood pressure checked out (T. at pp. 7-8).  When 
he later did this in approximately December 1996, it was 
noted that his blood pressure was elevated, and he was placed 
on Lisinopril (T. at pp. 8-9).  This was the first time that 
hypertension had been diagnosed (T. at p. 10).  The veteran 
denied that any medical provider had told him that it was his 
or her opinion that his hypertension actually started in 
service or that whatever he had prior to service had become 
worse in service (T. at p. 11).  The veteran did maintain 
that a VA doctor had told him that certain circulatory 
problems he had during service were related to his diabetes 
(T. at p. 12).  The veteran further maintained that the 
condition that led to his hand surgery in service was 
circulatory in nature as it related to the removal of a 
hematoma in this hand (T. at p. 14).  The veteran later 
reiterated that VA doctors had informed him that problems he 
experienced in service prior to his surgery were associated 
with circulatory changes associated with diabetes (T. at p. 
16).  The surgery occurred in 1985 (T. at p. 17).  

VA joints examination in October 1998 revealed blood pressure 
of 155/98, and that examination of the heart revealed normal 
rate and regular rhythm, without ectopy or murmurs.  





Analysis

The evidence of record documents a diagnosis of elevated or 
high blood pressure and a history of diabetes mellitus noted 
to be controlled by medication and/or diet.  Thus, although 
there is a question as to whether the veteran has a current 
disability with respect to hypertension and diabetes, since 
the record does reflect fairly recent elevated blood pressure 
readings in addition to elevated glycohemoglobin, the Board 
finds that the first element of a well grounded claim, 
current disability, is established as to each of the 
veteran's claimed disabilities.  See Caluza v. Brown, supra.  
The Board has considered the service medical evidence 
relevant to these claims, and finds that it shows that the 
veteran did not have hypertension or diabetes in service, or 
at the time of his final service medical examination in 1986.  
However, there are notations of elevated hypertension and 
glucose readings in service, and the veteran has provided lay 
evidence of manifestations of hypertension and circulatory 
symptoms claimed to be associated with diabetes.  Under the 
controlling case law, a lay party is competent to establish 
facts perceptible to a lay party, such as an injury or 
symptoms.  Moreover, for purposes of determining whether the 
claim is well grounded, lay evidentiary assertions must be 
presumed to be true, with exceptions not here relevant.  King 
v. Brown, 5 Vet. App. 19 (1993).  Thus, the Board finds that 
the second element of a well-grounded claim is established as 
to both of these claims.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service, or, 
in the case of presumptive diseases, to a period of one year 
following separation from service.  The only evidence 
advanced to support the existence of this element of a well-
grounded claim is the assertions and statements of the 
veteran years after service.  See Caluza v. Brown, supra.  
However, the Court has said that claimants unversed in 
medicine are not competent to make medical determinations 
involving medical diagnosis or causation.  In other words, 
since the veteran has had no training in medicine, his 
assertion that he currently has hypertension or diabetes 
mellitus which is related to certain symptoms he experienced 
in service, to a period of one year following service, or to 
service-connected disability, carries no weight.  See 
Espiritu v. Derwinski, supra.  Nor can lay evidentiary 
assertions establish the nexus element on the basis of 
continuity of symptoms because the underlying disability or 
disabilities at issue (hypertension and diabetes mellitus) 
are not those subject to lay observation.  Savage v. Gober, 
supra.  

As for the medical evidence of record, the record contains 
actual medical opinion evidence proximate to service 
discharge that the veteran did not have hypertension, and 
that the report of high blood pressure was a temporary 
episode in 1973.  A whole series of examinations in 1986 
disclosed normal blood pressure readings.  There is no 
medical evidence that relates the veteran's hypertension or 
diabetes to service, to within one year of service, or 
service-connected disability.  At the hearing before the 
Board, the veteran stated that no medical provider had ever 
linked his hypertension to service.  While the Board notes 
the July 1996 VA examiner's opinion that current symptoms of 
the right hand may be due to the "diabetic type of 
history," this does not relate current symptomatology to 
symptoms of diabetes in service, as this statement can also 
be construed as referring to the veteran's post-service 
history of diabetes.  In addition, it has been held that an 
equivocal diagnosis can not well ground a claim.  See Tirpak 
v. Derwinski, supra.  Moreover, while certain medical records 
do note a medical history of hypertension during service, it 
has also been held that a transcription of medical history 
provided by the claimant and unenhanced by medical expertise 
as to whether there was any causal relationship between any 
current findings and the statements of history regarding an 
injury or disease in service, can not serve to establish the 
nexus element of a well-grounded claim.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Where the determinative issue involves 
medical causation or medical diagnosis, competent medical 
evidence to the effect that a claim is plausible is required 
for the claim to be well grounded.  See Grottveit v. Brown, 
supra.

There is also no competent medical evidence to show that the 
veteran's hypertension or diabetes is proximately due to or 
the result of service-connected disability pursuant to 
38 C.F.R. § 3.310(a), or that either condition was worsened 
or aggravated by service-connected disability pursuant to 
Allen v. Brown, 7 Vet. App. 439 (1995).  The veteran has 
reported that a VA physician told him that certain 
circulatory problems during service were related to diabetes.  
The Board must respectfully point out to the appellant that 
the Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In this case, the 
regional office (RO) obtained the VA treatment records, but 
those records do not contain an opinion as described by the 
claimant.  The Board must therefore conclude that the veteran 
can not well ground his claim with his lay statements as to 
what a medical provider allegedly commented, and that as the 
relevant VA records have been obtained already, it clearly is 
incumbent upon the claimant to come forward with such a 
medical opinion to well ground his claim. 


II.  Residuals of Dupuytren's Contracture Surgery 

Background

The Board notes that this claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The veteran's disability has been rated by analogy under the 
Diagnostic Codes related to scars, however, in view of the 
fact that the veteran's scar had not been shown to be painful 
and tender, or to limit the motion of the affected part, a 
compensable rating was not found to be warranted by either 
the RO or the Board in 1989.  In this regard, the Board notes 
that there continues to be no evidence that the scar has 
limited motion in the hand and as explained more fully below, 
there is also insufficient basis for a separate rating of 10 
percent for a painful and tender scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998), which is the maximum 
rating available under that Diagnostic Code.  In addition, 
the Board has considered the possible application of other 
Diagnostic Codes.

When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

Under 38 C.F.R. § 4.71a (1998), the motion of the thumb and 
fingers is described by appropriate reference to the joints 
whose movement is limited, with a statement as to how near, 
in centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can approximate 
the median transverse fold of the palm.  The various 
Diagnostic Codes applicable to disability of the fingers 
characterize such disability in terms of degree of ankylosis.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, [or] surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Favorable 
ankylosis of the index, middle, ring, and little fingers of 
the major hand will be assigned a 40 percent schedular 
evaluation.  Ankylosis is considered to be favorable when it 
does not prevent flexion of the tips of the fingers to within 
2 inches (5.1 centimeters) of the median transverse fold of 
the palm.  38 C.F.R. § 4.71a, Diagnostic Code 5221 (1998).  

Unfavorable ankylosis of the index, middle, ring, and little 
fingers of either hand will be assigned a 40 percent 
evaluation.  Ankylosis is considered to be unfavorable when 
it prevents flexion of the tips of the fingers to within 2 
inches of the median transverse fold of the palm.  Ankylosis 
of both the metacarpophalangeal joint and the proximal 
interphalangeal joint is also considered unfavorable.  38 
C.F.R. § 4.71a, Diagnostic Code 5218 (1998).  Extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5126 through 5156.  Ankylosis is extremely 
unfavorable when all joints of the fingers are in extension 
or extreme flexion, or where there is rotation or angulation 
of bones.  38 C.F.R. § 4.71a (1998).  Also, ankylosis of both 
the metacarpophalangeal and proximal phalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  Under Diagnostic Code 5131, amputation 
of the index, middle, ring, and little fingers of the major 
hand is assigned a 60 percent schedular disability rating.

As ankylosis of the fingers has not been diagnosed as a 
residual of the veteran's Dupuytren's Contractures, the Board 
finds that the Diagnostic Codes which relate to favorable and 
unfavorable ankylosis of the fingers are not for application.

Dupuytren's Contracture may also be considered under the 
criteria of Diagnostic Code 8516 for ulnar nerve paralysis.  
A 60 percent rating is warranted for complete paralysis of 
the major arm and a 50 percent rating is warranted for 
complete paralysis of the minor arm with the "griffin claw" 
deformity due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences, loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb, and flexion of the wrist weakened.  
Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis.  A 40 percent for the major arm and a 30 
percent for the minor arm is warranted for incomplete severe 
paralysis.  For moderate incomplete paralysis, a 30 rating is 
warranted for the major arm and a 20 rating is warranted for 
the minor arm.  Where the paralysis is mild, a 10 percent 
rating is warranted for either arm.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1998).

When the involvement is wholly sensory, "the rating should 
be for the mild, or at most, the moderate degree."  
38 C.F.R. § 4.124a, Diagnostic Codes 8000 to 8914 (1998).

A review of the history of this disability shows that service 
connection was granted for postoperative residuals of 
Dupuytren's Contracture of the right hand at 0 percent, 
effective January 1, 1987, by the RO in a May 1987 rating 
decision, based on service medical records and VA medical 
examination in February 1987.  Service medical records were 
found to show a Dupuytren's nodule on the right palm in 
December 1983, and that the veteran was hospitalized in April 
1985 for release of the Dupuytren's Contracture.  VA 
examination in February 1987 revealed that the veteran 
reported some residual stiffness with gripping maneuvers.  
Physical examination indicated a well-healed surgical scar 
over the palmar surface of the right hand to the base of the 
fifth finger, and that range of motion was normal with no 
local areas of tenderness.

At the veteran's personal hearing in February 1988, the 
veteran testified to soreness and stiffness in the right hand 
with decreased strength and flexibility.

Thereafter, an April 1989 Board decision noted that the 
veteran had again been examined by the VA in April 1988, at 
which time he reported stiffness, lack of flexibility, pain 
and scarring in the right hand.  On examination, there were 
well-healed, slightly zigzagged scars on the right palm and 
proximal to the phalanx of the right little finger, 
approximately 10 centimeters in total length.  There was some 
thickening of the scar through the midportion, and a slight 
thickening at the radial aspect of the proximal phalanx of 
the right middle finger.  The veteran was able to make a full 
fist of the right hand, and the tips of the fingers touched 
the distal palmar crease.  There was full extension at the 
metacarpophalangeal joint of the right little finger, and 
flexion of the right little finger at the 
metacarpophalangeal, proximal interphalangeal and distal 
interphalangeal joints was from 0 to 90 degrees.  Sensation 
to light touch was normal around the right little finger and 
the diagnoses included status post release of Dupuytren's 
Contracture, right little finger.  The Board found that in 
view of the fact that the veteran's Dupuytren's Contracture 
was rated on the basis of limitation of function, and 
multiple examinations had not demonstrated that there was any 
appreciable loss of function resulting from the Dupuytren's 
Contracture, a compensable evaluation for this disability was 
not warranted.

VA medical examination in July 1996 revealed that the veteran 
complained of post-surgical effects of the Dupuytren's 
Contracture that was repaired in 1985.  It was noted that he 
had been told that he contracted it because of his Scotch-
Irish descent; however, he also mentioned that he had an 
abnormal glucose intolerance which was diet controlled, and 
that earlier that day, he dropped a ceramic creamer because 
of stiffness and parathesias of the right hand.  Typing with 
the right hand was reportedly difficult and there was 
weakened grip on the right.  The veteran also reported that 
his symptoms had worsened since 1985.  

Examination revealed that there was a scar extending back 
from the fourth and fifth digits on the palmar surface of the 
right hand with good extension to 0 degrees.  Before the 
surgery, the veteran reported that the fifth digit was 
markedly contracted and the fourth partially contracted.  
Hand grip was noted to be 3/5 bilaterally.  There was 
hypothenar atrophy on the right compared with the left, but 
finger to thumb was fairly strong, and range of motion of all 
digits was full.  It was noted that he could make a fist and 
extend his fingers out completely.  However, the veteran did 
have a significant drop off in pinwheel stimulation.  For 
example, on the palmar surface of the left hand, he rated the 
pinwheel stimulation as 3 on a scale of 0 to 10 and at the 
distal tips of the four digits, excluding the thumb, he rated 
them as 5 with a greater deficit on the dorsal surface which 
he rated as 3 over the fifth digit and 6 to 7 over the dorsal 
surface of the fifth digit of the right hand.  The thumb had 
better sensory perception, closer to 6 or 7.  

On the right hand, the veteran rated the pinwheel stimulation 
on the palmar surfaces of the fourth and fifth digits as 0, 
and over the palm, 0 proximal to the fourth and fifth digits.  
Over the thumb, he gave a rating of 7 and on the first and 
second digits, a 5.  The distal tip of the fourth digit on 
the palmar surface was rated as a 9, but on the dorsal 
surface, the fourth and fifth digits were between 7 and 8, 
and 9 on the first, second and third digits on the dorsal 
surface.  Relative to vibratory sense, he rated the left hand 
at the wrist between 4 and 6, the fourth and fifth digits 
between 2 and 3, and on the right, digits 1 through 3, as 5, 
and at the wrist, 5.  He also had a marked deficit over the 
digits 4 and 5 to vibratory sense, which he rated between 2 
and 3 on a scale of 0 to 10 for vibratory sense, 10 being 
maximum.  Thus, the examiner found that the veteran had a 
significant deficit in vibratory sense and pinwheel 
stimulation in both hands, greater on the right.  Also, 
Tinel's sign was positive bilaterally, more positive on the 
left than right, and Phalen's sign also appeared to be 
positive with radiation towards the elbow which was indicated 
to be suggestive of ulnar entrapment at the elbow.

The assessment was Dupuytren's Contracture of the right hand 
involving the fourth and fifth digits with good range of 
motion, but hypothenar atrophy and weakness to right hand 
grip with hypoesthesia and loss in vibratory sense as 
measured.  The examiner commented that these findings might 
be due to the diabetic type of history and/or 
neurofibromatosis.  There was no evidence of Dupuytren's 
Contracture on the left, but hand grip on the left was not 
much stronger than on the right, also being at 3 out of 5.  

At the veteran's personal hearing in December 1996, the 
veteran testified that his right hand had become more stiff 
and painful since his surgery in 1985 (T. at p. 3).  He also 
noted that his hand was weak and that he was unable to grip 
anything for any length of time (T. at pp. 3-4).  The veteran 
indicated that the scar was painful and tender (T. at p. 4).  
The veteran indicated that if he made a fist, his hand would 
cramp and this would affect his ability to type (T. at p. 5).  
The veteran noted that he was right-handed (T. at p. 6).

At the veteran's hearing before the Board in March 1998, the 
veteran testified that the fingers of his right hand began to 
curl in 1984, and that he had corrective surgery in 1985 (T. 
at p. 17).  Since the surgery there had been a decrease in 
dexterity in the right hand (T. at p. 18).

VA joints examination of the extremities in October 1998 
revealed that motor and sensory examination was normal and 
reflexes were 2+ and equal throughout. 


Analysis

The Board has considered the testimony of the appellant at 
his hearings regarding the pain he experiences after 
prolonged use of his right hand and notes that he is 
competent to describe the pain and stiffness he feels as a 
result of his disability.  While the most recent clinical 
findings showed full range of motion of all the digits, these 
reports show manifestations of disability that were not 
clinically observed when the claim was last before the Board 
and that support the veteran's report that his symptoms have 
worsened.  The recent examination disclosed hypothenar 
atrophy and weakness in the right hand grip with 
hypoesthesia.  There was also lost vibratory sense, which 
would alone justify at least a 10 percent rating for mild 
incomplete paralysis under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8000 to 8914.  Therefore, based on the additional 
objective findings of atrophy and weakness of grip, and the 
veteran's testimony that he suffers functional loss of his 
major right hand due to pain on use, the Board finds that the 
impairment due to Dupuytren's Contracture more nearly 
approximates moderate incomplete paralysis of the right hand, 
and that a 30 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 is therefore warranted.  38 C.F.R. 
§ 4.7.  As the clinical findings, apart from the atrophy and 
some weakness in grip, are primarily subjective in nature, 
and the veteran's complaints of functional loss relate to use 
of the right hand during certain activities, the Board 
concludes that a higher disability rating of 40 percent for 
severe incomplete paralysis is not justified.  As there is no 
showing of "griffin claw" deformity, very marked atrophy, 
loss of extension, inability to spread the fingers or adduct 
the thumb, and/or weakened wrist flexion, the maximum rating 
of 60 percent for complete paralysis of the major arm under 
Diagnostic Code 8516 is clearly not warranted. 

With respect to the veteran's surgical scar on the right 
hand, as was noted earlier, since there has been no loss of 
motion attributable to the scar, a separate rating is not 
warranted for limitation of function of the part affected 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  In 
addition, while the veteran has recently complained of a 
painful and tender scar, there has been no objective finding 
that the scar is painful and/or tender, and thus, there is no 
basis for a separate 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Moreover, since sensory loss 
has already been accounted for as a basis for the veteran's 
increased evaluation of 30 percent under Diagnostic Code 8516 
for moderate incomplete paralysis, a separate rating of 10 
percent for the same manifestation would be prohibited as 
pyramiding under 38 C.F.R. § 4.14 (1998).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  




ORDER

The veteran's claims for service connection for hypertension 
and diabetes mellitus are denied as not well grounded.

Entitlement to a 30 percent evaluation for postoperative 
residuals of Dupuytren's Contracture surgery is granted.


REMAND

With respect to the issue of entitlement to service 
connection for bilateral cataracts, the Board has reviewed 
the record and notes the following pertinent evidence.

Enlistment examination in January 1966 revealed no relevant 
abnormalities.  Refractive error was noted on the left at 
20/30.  

At the time of the veteran's annual examination in August 
1974, the veteran provided a history of eye trouble.  
Examination revealed a tumor over the left eye, and distant 
and near vision of 20/20 on both the left and the right.  

Service physical examination in August 1980 revealed distant 
vision of 20/30 for both the right and left eye, and near 
vision was indicated to be 20/25, bilaterally.

In December 1982, examination of the eyes revealed that 
extraocular movements were intact and that the pupils were 
equal, round, and reactive to light and accommodation.  There 
were early arterial-venous (A-V) nicking in both retina, but 
the disks were flat, margins were sharp, and there was no 
hemorrhage or exudate.  

Over 40 physical examination in February 1986 indicated that 
the veteran denied eye trouble.  Distant vision on the right 
was indicated to be 20/40 corrected to 20/25, and on the 
left, 20/50 corrected to 20/30.  Near visual acuity on the 
right was 20/26 corrected to 20/20, and on the left, 20/26 
corrected to 20/20.  Intraocular pressure on the right was at 
14 and on the left, 12.  It was also noted that the veteran 
had defective color vision that was not considered disabling. 

Additional examination in March 1986 indicated that the 
veteran noted a history of eye trouble.  

Retirement examination in April 1986 revealed that distant 
visual acuity was 20/30, bilaterally, and near vision was 
20/25-1 on the right and 20/25 on the left.  Intraocular 
pressure was 13 on the right and 14 on the left.  It was 
again noted that the veteran's color vision was defective.

In June 1986, the veteran underwent a routine eye examination 
for an unidentified license, at which time the veteran was 
indicated to have hypertension tendencies.  Distant visual 
acuity without correction was 20/20 on the right and 20/20 on 
the left, and near visual acuity without correction was 20/20 
on the right and 20/25 on the left.  Right eye tension was 
indicated to be 11, and on the left, it was 12.  At this 
time, there was no diagnosis and no treatment was 
recommended.

Service examination in September 1986 revealed that while the 
veteran continued to complain of eye trouble, evaluation of 
the eyes revealed negative findings.  Examination further 
revealed that distant visual acuity was 20/20 on the right 
and 20/20-1 on the left.  Near visual acuity was 20/20 
bilaterally and defective color vision was again identified.  
The examiner commented that the eye trouble related to left 
upper lid trauma from the past. 

In the veteran's original application for compensation filed 
in January 1987, the veteran's claim included a claim for 
service connection for vision loss.

VA ophthalmological examination in February 1987 revealed 
that the veteran complained that his near vision was blurred 
and that in 1973, he sustained a laceration to the left brow.  
He further reported that his mother suffered from "pits" on 
the eye and that he had a history of hypertension for the 
previous 12 years which was related to his weight.  Distant 
visual acuity without correction was 20/20 on the right and 
20/25 on the left, and near vision without correction was 
20/25 bilaterally.  Examination of the cornea revealed 
moderate pigment deposition on the posterior corneal 
endothelium (Krukenberg (K) spindle) and that the iris 
demonstrated transillumination defects.  Tonometry 
applanation (TA) on the right was 18 and on the left, 19.  
The assessment was presbyopia and pigment dispersion syndrome 
bilaterally.  Glasses were recommended as were yearly 
intraocular pressure checks.

VA general medical examination in February 1987 revealed that 
the veteran reported a progressive decrease in his near 
vision for the previous several years, with difficulty 
reading books that were held too close.  He denied a history 
of eye pain or discharge.  The extraocular muscles were 
intact and the fundi were benign without hypertensive 
changes. 

VA medical examination in October 1987 revealed that the 
veteran complained of increased vision problems, including 
blurred vision and headaches.  

VA outpatient optometric consultation in January 1988 
revealed that the veteran complained of blurred vision, worse 
as the day progressed.  Past medical history included 
pigmentary dispersion syndrome, glasses for reading and 
injury to the eye lid approximately 10 years earlier.  
Examination at this time revealed distant visual acuity 
without correction of 20/25+ on the right and 20/40 on the 
left.  Near vision acuity without correction was 20/60+ on 
the right and 20/40 on the left.  TA was noted to be 13 on 
the right and 18 on the left.  The assessment was myopia and 
presbyopia, and pigmentary dispersion syndrome, and the plan 
was for the veteran to wear bifocal glasses.  

At a personal hearing in February 1988, there was no 
testimony offered regarding the claimed disorder of bilateral 
cataracts. 

Additional VA outpatient eye examination at the end of 
February 1988 revealed visual acuity without correction of 
20/30+2 on the right and 20/60 on the left.  TA was 18 
bilaterally.  Examination of the visual fields revealed 
superior loss probably due to lid lag (ptosis) with no 
particular pattern.  

VA outpatient optometric consultation in July 1988 indicated 
that a prescription given to the veteran in April reportedly 
did not give the veteran clear vision at a distance.  Distant 
visual acuity with correction was noted to be 20/50 
bilaterally and near vision with correction was at 20/40 
bilaterally.  Examination of the cornea again revealed the 
Krukenberg spindle bilaterally, and TA was at 14 bilaterally.  
The assessment was accommodative spasm, 
myopia/astigmatism/presbyopia, and bilateral pigmentary 
dispersion syndrome.

Private medical records for the period of December 1988 to 
August 1996 reflect that in December 1988, unaided visual 
acuity in the right eye was 20/70 and in the left, 20/20, and 
that aided visual acuity in the right eye was 20/60 and in 
the left, 20/70.  The veteran complained of decreased visual 
acuity in bright light and TA was at 16, bilaterally.  The 
assessment was cataracts.  Later that month it was noted that 
the veteran complained of double and triple images and severe 
glare.  Examination revealed K spindles, and TA was 16 on the 
right and 17 on the left.  The assessment was cataracts.  In 
January 1989, it was noted that the veteran was scheduled to 
have cataract surgery later that month.  A week later, the 
veteran underwent cataract surgery on the right eye, and in 
February 1989, he underwent surgery in the left.  Following 
the second surgery, the left eye was indicated to have 
persistent hypotony in March 1989.  At this time it was also 
noted that the veteran's past medical history included 
systemic hypertension.  

On March 20, 1989, the veteran's vision in the right eye was 
20/25, and the left eye was counting finger to hand only.  
The right pupil was about 5 millimeters in diameter and 
reacted normally to light.  The left pupil was dilated to 
about 8 millimeters and reacted minimally to light.  There 
was an equivocal afferent pupil defect in the left eye, and 
residual conjunctival injection.  Applanation of the right 
eye was 12 and the left, 0.

Left eye examination revealed that the optic disc was 
edematous.  The retinal veins were tortuous and irregular and 
shadow choroidal detachment was noted at the peripheral 
retina.  There was also formation of preretinal membrane and 
gonioscopy of the left eye showed a suspicious area of 
cyclodialysis at the supernasal quadrant.  The ocular 
diagnoses were intraocular lens, bilaterally, and persistent 
left hypotony.  In May 1989, the veteran's past medical 
history was again noted to include systemic hypertension.  
The veteran continued to have difficulty with hypotony on the 
left through August 1989, at which time it was noted to be 
resolved.  However, the record thereafter reflects that the 
veteran was treated for vitreous opacities of the left eye in 
June 1990, at which time the impression also included history 
of systemic hypertension and intraocular lens bilaterally.  
The veteran was also subsequently treated for detached 
retinas and iritis. 

In summary, the Board notes that although service medical 
records do not reflect treatment for an eye disorder in 
service, they do reflect complaints of eye trouble by 
history, and the veteran included a claim for service 
connection for vision loss in his original application for 
compensation filed the month after his separation from 
service in December 1986.  In addition, the Board observes 
the recent testimony offered by the veteran's sister, an 
optician, that cataracts generally develop over a period of 2 
to 5 years, and that the veteran's cataracts which were first 
diagnosed in December 1988, were therefore related to the 
veteran's active service which ended in December 1986.  In 
this regard, the Board finds that the law as articulated in 
cases such as Black v. Brown, 10 Vet. App. 279 (1997), is 
currently unclear as to the weight that may be given to an 
opinion from an optician as to the etiology of a cataract 
given the facts of the instant case.  More specifically, 
while the Board is not currently prepared to say that the 
veteran's sister has well grounded the claim, the Board does 
find that the lack of further information about her 
competence to render an opinion in this regard arguably 
renders the application for benefits incomplete, that it 
would be fundamentally unfair for the Board to summarily 
discount the veteran's sister's opinion without further 
investigation, and that remand is therefore appropriate to 
complete the claim pursuant to 38 U.S.C.A. § 5103 (West 
1991).  Consequently, this matter will be remanded for 
further information as to the background of the veteran's 
sister and her ability to render an opinion as to the 
etiology of the veteran's cataracts.  

While in remand status, the veteran should be permitted to 
provide additional arguments and information in support of 
this claim, and following the submission of this and any 
other additional evidence, the RO should reconsider the issue 
of whether the claim is well grounded.  If the RO determines 
that the claim is well grounded, the RO should then afford 
the veteran an appropriate VA examination to ascertain the 
nature and etiology of the veteran's bilateral cataracts.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any eye disorder, 
including bilateral cataracts.  Any 
medical records other than those now on 
file pertaining to such disability should 
be obtained and associated with the 
claims folder.  

3.  The RO should also request that the 
veteran furnish a list of all medical 
courses taken by his sister, and any and 
all of her licenses or certifications, 
including, but not limited to, her 
certification as an optician.  The 
veteran should be further invited to 
offer any additional evidence he may 
possess which would assist the RO and the 
Board in determining the competence of 
his sister to render a medical opinion as 
to the probability that cataracts began 
in service.

4.  After completion of the above-noted 
development, the RO should determine 
whether the claim for service connection 
for bilateral cataracts is well grounded.  
In making this determination, the RO 
should consider the competence of the 
veteran's sister to provide a medical 
opinion as to causation or etiology in 
light of the factors set forth in Black 
v. Brown, 10 vet. App. at 284:  (a) Her 
special knowledge regarding the nature 
and etiology of cataracts; and (b) her 
participation in actual treatment of the 
veteran.  If the RO determines that this 
evidence, or other evidence submitted by 
the claimant well grounds the claim, the 
RO should afford the veteran an 
ophthalmological examination by an 
appropriate physician to determine the 
nature, status and etiology of any eye 
disorder, including the veteran's 
bilateral cataracts.  All indicated 
studies must be conducted.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After reviewing the claims 
file and conducting the examination, the 
designated physician should respond to 
the following questions:

(a) What is the diagnosis of any current 
eye disorder, including any current 
disorder related to the veteran's 
bilateral cataracts; and 

(b) what is the degree of medical 
probability, expressed in percent terms, 
if feasible, that there is a causal 
relationship between any current eye 
disorder, including any current disorder 
related to the veteran's bilateral 
cataracts, and service or service-
connected disability.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  If the physician believes that 
further review by another medical 
specialist is required to respond to one 
or both of the questions, he or she 
should so indicate and the RO should take 
appropriate action to obtain such an 
evaluation.  The Board leaves to the 
discretion of the medical provider as to 
whether referral to another medical 
specialist requires actual examination of 
the veteran, as opposed to simply a 
review of the record.  The physicians 
should provide the rationale for the 
opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  If the RO determines that the veteran 
should be afforded the examination 
identified in (4) above, the RO should 
thereafter review the claims file to 
ensure that the foregoing requested 
examination and opinions have been 
completed in their entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

6.  If the RO determines that the veteran 
should be afforded the examination 
identified in (4) above, and following 
the completion of any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bilateral cataracts.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

